{¶ 37} Because the trial court appears to have used an improper analysis to determine appellant's income, I dissent. The trial court decided to income average after it determined the husband's evidence on income and expenses was unreliable. I have no quarrel with the finding of unreliability, but believe the court then erred by compressing its analysis into one step instead of two. First, the court should have expressly computed figures for net income for each of the three years in question. After determining those figures, the court could decide if the husband's income was inconsistent or unpredictable. If so, the court could then income average. Here it appears the court simply stated the husband did not carry his burden of proof to establish valid business expenses. Therefore, I am going to income average. This *Page 21 
amounts to de facto imputation of income because the court failed to compute and record the actual income for each of the years in question. *Page 1